Illinois Official Reports                           Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity of
                                                                            this document
                               Appellate Court                              Date: 2016.01.20 14:53:00
                                                                            -06'00'




                   People v. Taylor, 2015 IL App (4th) 140060



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            STATEN D. TAYLOR, Defendant-Appellant.



District & No.     Fourth District
                   Docket No. 4-14-0060



Filed              December 15, 2015
Rehearing denied   January 15, 2016


Decision Under     Appeal from the Circuit Court of Macon County, No. 13-CF-418; the
Review             Hon. Timothy J. Steadman, Judge, presiding.



Judgment           Affirmed.



Counsel on         Michael J. Pelletier, of State Appellate Defender’s Office, of
Appeal             Springfield, and Patricia Mysza and Aliza R. Kaliski (argued), both of
                   State Appellate Defender’s Office, of Chicago, for appellant.

                   Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, David J.
                   Robinson, and Allison Paige Brooks (argued), all of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE APPLETON delivered the judgment of the court, with
                   opinion.
                   Justices Turner and Steigmann concurred in the judgment and
                   opinion.
                                              OPINION

¶1       A jury found defendant, Staten D. Taylor, guilty of aggravated domestic battery (720 ILCS
     5/12-3.3(a) (West 2012)) for beating his brother-in-law. The trial court sentenced defendant to
     15 years in prison. Defendant appeals, claiming (1) he was denied a fair trial on several
     grounds, (2) his trial attorney rendered ineffective assistance, (3) the court failed to give
     adequate consideration to his pro se allegations of ineffective assistance of counsel, and (4) his
     sentence was excessive. We affirm defendant’s convictions, finding (1) he forfeited review of
     the errors he claimed had deprived him of a fair trial; (2) his ineffective assistance of counsel
     claims should be raised in postconviction proceedings where a better record can be made; (3)
     the court conducted an adequate Krankel inquiry (People v. Krankel, 102 Ill. 2d 181 (1984))
     into his pro se posttrial allegations of ineffective assistance of counsel; and (4) his sentence
     was not excessive.

¶2                                         I. BACKGROUND
¶3        Dawnette Sigmon, defendant’s estranged wife, began living in a rented single-family home
     on Church Street in Decatur with her three young children in September 2012, a few months
     before she met defendant. Dawnette and defendant met in November 2012 and married in
     January 2013. Dawnette asked defendant to move out of the home in March 2013 after an
     undisclosed “incident.” After this “incident,” Dawnette and her children frequently stayed with
     a friend in Warrensburg. Whenever Dawnette wanted to return to her Church Street home, she
     would call on her brother, Jashua Sigmon, to check the home to ensure no one, meaning
     defendant, was there. On April 5, 2013, she reached out to Jashua and asked for a security
     check of the home.
¶4        Jashua testified at defendant’s jury trial that on April 5, 2013, he received a call from his
     sister asking him to check on her house. At approximately 10 p.m., Jashua drove to the Church
     Street residence, where he saw defendant standing in the driveway talking to individuals in a
     van from the van’s driver’s side window. Jashua parked his vehicle behind the van and
     approached defendant, telling defendant he was not supposed to be there. Defendant told
     Jashua Dawnette had given him permission to stay there for the last few days. As Jashua
     approached, defendant shoved him and Jashua shoved defendant back. Defendant punched
     Jashua in the face. Jashua grabbed defendant in an attempt to take him to the ground. An
     unidentified man exited the van and grabbed Jashua from behind, holding his arms behind his
     back while defendant continuously punched Jashua in the face. The man threw Jashua to the
     ground, where defendant and the man repeatedly kicked Jashua in his back. Jashua crawled to
     his vehicle while being kicked. He estimated the two men kicked him between 15 and 25 times.
     Defendant eventually told the man to stop the beating, saying Jashua had enough to know not
     to “ ‘come around here anymore.’ ”
¶5        Jashua made it to his car and drove home, where he and his girlfriend cleaned the blood
     from his face. He said he did not want to call the police because he was on parole and he feared
     he would be sent back to prison. He went to the emergency room, where he was diagnosed with
     a broken nose. He was released after several hours, and had surgery to repair his nose several
     days later.
¶6        Dawnette also testified, corroborating Jashua’s testimony regarding her request for the
     welfare check on her home. She denied giving defendant permission to be at her house. She

                                                 -2-
       said his name was not on the lease, he did not contribute to the rental payments, and he did not
       have a key.
¶7         Jason Danner, a Decatur police officer, testified he met with Jashua after the hospital had
       called the police to report the battery incident. Danner said both Jashua and Dawnette
       cooperated with his investigation. After speaking with the siblings, Danner drove to the
       Church Street residence, hoping to find defendant. He eventually saw defendant at the house
       and arrested him there. Danner noticed defendant had a cut on his finger and his fists were red
       and swollen.
¶8         In defendant’s case in chief, he presented, by stipulation, the testimony of Greg Bell,
       defendant’s parole officer. If Bell were called to the witness stand, he would testify defendant
       was on parole on the date of the incident. He would also testify defendant’s home record listed
       his address as the Church Street residence.
¶9         After deliberations, the jury found defendant guilty of aggravated domestic battery.
       Defendant filed a pro se motion for ineffective assistance of counsel. The trial court conducted
       a Krankel hearing, wherein defendant complained his counsel did not (1) introduce evidence
       on his behalf at trial, (2) meet with him to discuss the trial, and (3) discuss the State’s plea offer
       before trial. The court asked defendant to explain each allegation in detail. The court then
       asked defendant’s counsel to respond. To the court’s satisfaction, counsel explained the issues
       complained of were either (1) matters involving trial strategy or (2) nonmeritorious. The court
       denied defendant’s motion.
¶ 10       Counsel filed a posttrial motion, claiming the State’s evidence was insufficient to support
       the jury’s verdict. The court denied the motion and proceeded to sentencing. We note the day
       before the sentencing hearing, defendant filed a pro se motion “appealing” the trial court’s
       denial of his claims of ineffective assistance of counsel.
¶ 11       At sentencing, defendant testified on his own behalf in mitigation. He said at the time of the
       incident, he and Dawnette were married and living together. He was employed and
       contributing to the household expenses. They were expecting a child together. With regard to
       the incident, defendant explained he attempted to break up the fight between the unidentified
       male and Jashua. He said he spoke with Jashua after the incident and apologized. They
       maintain a personal relationship. Defendant admitted he has a problem with alcohol addiction.
¶ 12       During sentencing recommendations from counsel, the State advised the court defendant
       was to be sentenced as a Class X offender because he had twice previously been convicted of
       residential burglary, a Class 1 felony, in 1995 and 2001. See 730 ILCS 5/5-4.5-95(b) (West
       2012). After considering defendant’s testimony, the presentence investigation report,
       counsels’ recommendations, and the statutory factors in aggravation and mitigation, the trial
       court sentenced defendant to 15 years in prison.
¶ 13       Defendant filed two pro se motions challenging his sentence as excessive. The trial court
       gave counsel the opportunity to file an amended motion on defendant’s behalf. Counsel
       explained to the court defendant had filed a complaint with the Illinois Attorney Registration
       and Disciplinary Commission (ARDC) regarding his representation. The court asked
       defendant if he wished counsel to represent him in his motion to reduce his sentence.
       Defendant replied: “I’m fine with him.” Counsel stood on defendant’s pro se motions,
       providing no additional argument. The court denied defendant’s motions.



                                                     -3-
¶ 14      This appeal followed.

¶ 15                                            II. ANALYSIS
¶ 16        Defendant raises several contentions of error, including allegations he was denied a fair
       trial, his counsel was ineffective, and his sentence was excessive. Specifically, with regard to
       his fair trial claims, he argues (1) the State elicited statements from his wife in violation of the
       marital privilege; (2) the jury was not given an instruction regarding the impeachment of
       Jashua’s testimony based upon his prior convictions; and (3) the prosecutor in the State’s
       closing argument improperly vouched for Jashua’s and Dawnette’s credibility, misstated
       Jashua’s testimony, and improperly implied Dawnette feared a violent confrontation with
       defendant. Defendant also claims (1) the trial court failed to adequately inquire into his pro se
       allegations of ineffective assistance of counsel, (2) his 15-year sentence was excessive, and (3)
       his counsel rendered ineffective assistance of counsel throughout the trial. We address each
       contention in turn.

¶ 17                                        A. Marital Privilege
¶ 18        In Illinois, neither spouse may testify against the other as to any conversation,
       communication, or admission made between them or against the other in criminal cases, unless
       a spouse is charged with an offense against the other. 725 ILCS 5/115-16 (West 2012). The
       purpose of this privilege is “intended to further marital harmony, mutual understanding and
       trust by encouraging full disclosure, free communication, and confidential communications
       between spouses.” People v. Trzeciak, 2013 IL 114491, ¶ 41. Our supreme court has narrowed
       the application of this privilege to only communications intended to be confidential. Trzeciak,
       2013 IL 114491, ¶ 42. “There is a presumption that communications between spouses,
       privately made, are intended to be confidential. However, where it appears from the nature or
       circumstances under which the communication was made that confidentiality was not
       intended, the communication is not privileged.” Trzeciak, 2013 IL 114491, ¶ 42.
¶ 19        Two elements must be met before a communication between spouses is deemed privileged.
       First, the statement must convey a message. Second, the message must be intended to be
       confidential. Trzeciak, 2013 IL 114491, ¶ 44.
¶ 20        The statements defendant is challenging in this appeal are from Dawnette’s testimony at
       trial where she reiterated the voicemail messages defendant purportedly left on her telephone
       after the incident. Dawnette testified defendant left a voicemail message indicating he was
       sorry for fighting Jashua and asked if he could come home. Specifically, Dawnette testified
       defendant said he “was sorry for fighting [her] brother, that he shouldn’t have been there, that it
       shouldn’t have happened, and he wished it didn’t happen like that.”
¶ 21        Defendant claims his statements to Dawnette were “undoubtedly intended to be
       confidential,” in that they were pleas to save their marriage. Defendant claims these statements
       were inadmissible.
¶ 22        Defendant forfeited review of this issue by failing to preserve it in the trial court
       proceedings. See People v. Hall, 194 Ill. 2d 305, 334-35 (2000) (failure to invoke the privilege
       during the wife’s testimony forfeits the privilege). Because defendant did not object to the
       admission of this evidence at trial and did not argue this point in his posttrial motion, he has
       forfeited this issue for purposes of this appeal. See People v. Enoch, 122 Ill. 2d 176, 186


                                                    -4-
       (1988). As such, the trial court was not afforded the opportunity to address whether the
       statements, as testified to by Dawnette, were protected under the marital privilege. The
       application of the privilege is based on the factual circumstances presented. See Trzeciak, 2013
IL 114491, ¶ 51 (whether a communication is privileged depends on the nature and form of the
       communication and the circumstances surrounding it; such a determination is a question of fact
       to be decided by the trial court). Defendant asks us to apply the plain-error doctrine, but we
       decline to do so, as explained below.
¶ 23       But first, as an alternative argument, defendant claims his attorney rendered ineffective
       assistance of counsel by failing to object to the introduction of these questionable statements
       during Dawnette’s testimony. Rather than addressing this issue on direct appeal, we continue
       to follow the long line of authority this court has established for declining to address
       ineffective assistance of counsel claims on direct appeal where the record does not provide
       suitable explanations for counsel’s conduct and/or his decisions. In People v. Kunze, 193 Ill.
       App. 3d 708, 726 (1990), this court held adjudication of a claim of ineffective assistance of
       counsel is often better made in proceedings on a petition for postconviction relief, where a
       complete record can be made.
¶ 24       A defendant’s claim of ineffective assistance of counsel is analyzed under the two-pronged
       test set forth in Strickland v. Washington, 466 U.S. 668 (1984). People v. Cathey, 2012 IL
111746, ¶ 23. To prevail on such a claim, “a defendant must show both that counsel’s
       performance was deficient and that the deficient performance prejudiced the defendant.”
       People v. Petrenko, 237 Ill. 2d 490, 496 (2010). To establish deficient performance, the
       defendant must show his attorney’s performance fell below an objective standard of
       reasonableness. People v. Evans, 209 Ill. 2d 194, 219-20 (2004) (citing Strickland, 466 U.S. at
       687). Prejudice is established when a reasonable probability exists that, but for counsel’s
       unprofessional errors, the result of the proceeding would have been different. Evans, 209 Ill.
2d at 219-20 (citing Strickland, 466 U.S. at 694). A defendant must satisfy both prongs of the
       Strickland standard, and the failure to satisfy either prong precludes a finding of ineffective
       assistance of counsel. People v. Clendenin, 238 Ill. 2d 302, 317-18 (2010).
¶ 25       Here, the State argues the message was neither clearly nor obviously intended to be
       confidential. Further, it is possible defendant’s counsel reasonably believed the evidence
       would not damage defendant’s case, given his tactic to concede to a lesser included offense of
       domestic battery. The answer to (1) why counsel did not object, or (2) whether defense
       counsel’s decision not to object was one of trial strategy is currently outside of the record
       before us.
¶ 26       Accordingly, consistent with the line of authority beginning with Kunze, we likewise hold
       as follows: “Because the answers to the questions pertinent to defendant’s claim are currently
       de hors the record, we decline to consider them. Instead, defendant may pursue his claim under
       the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 through 122-8 (West 2002)).”
       People v. Durgan, 346 Ill. App. 3d 1121, 1143 (2004).
¶ 27       We note defendant asks this court to review each of his fair trial claims initially under the
       plain-error rule because the issues were not properly preserved. The plain-error rule allows a
       reviewing court to review an unpreserved error in two circumstances: where (1) the evidence
       in the case is so closely balanced the jury’s verdict may have resulted from the error and not the
       evidence; or (2) the error is so serious the defendant was denied a substantial right and, thus, a
       fair trial. People v. McLaurin, 235 Ill. 2d 478, 489 (2009). The plain-error doctrine is a

                                                   -5-
       disjunctive test; that is, courts will relax the forfeiture rule when either prong is satisfied.
       Applying the first prong, the defendant must demonstrate prejudice in an otherwise close case.
       Applying the second prong, prejudice is presumed if the defendant demonstrates an error
       occurred that was so serious it challenged the integrity of the judicial process. People v.
       Herron, 215 Ill. 2d 167, 187 (2005). Under either prong, the prejudicial effect of the error must
       be evident. However, only under the first prong must a defendant demonstrate prejudice.
       Therefore, if we were to review defendant’s claims despite his forfeiture under the plain-error
       rule, we would begin by addressing whether defendant carried his burden of demonstrating
       prejudice under the first prong.
¶ 28       By addressing the issue of prejudice on direct appeal, this court would effectively foreclose
       any argument defendant could make in future postconviction proceedings on his anticipated
       ineffective assistance of counsel claims. This is so because the first prong of the plain-error
       doctrine and the second prong of an ineffective assistance of counsel claim involve
       substantially the same analysis, i.e., whether the alleged error (in this instance, allowing the
       admission of the evidence) or counsel’s performance (in this instance, failing to object to the
       admission of the evidence) tipped the scales of the trial toward defendant’s guilt. The
       respective analyses are as follows: (1) the evidence is so closely balanced the alleged error
       alone would tip the scales of justice (plain error) (Herron, 215 Ill. 2d at 178); or (2) there was a
       reasonable probability that the result would be different but for counsel’s error (see Strickland,
466 U.S. at 694).
¶ 29       Given the fact that a plain-error analysis and an ineffective assistance of counsel claim are
       similar, this court cannot effectively engage in a plain-error analysis on direct appeal while
       reserving an ineffective assistance of counsel claim for postconviction proceedings. See
       People v. White, 2011 IL 109689, ¶ 133 (analysis under plain-error review is similar to that for
       ineffective assistance). “Both analyses are evidence-dependent and result-oriented.” White,
       2011 IL 109689, ¶ 134. If this court engaged in a plain-error analysis, yet reserved the
       ineffective assistance of counsel claim, we could arguably secure a res judicata or collateral
       estoppel bar on the claims we encourage him to raise in a subsequent postconviction petition.
¶ 30       Therefore, because defendant raises the alternative argument of ineffective assistance of
       counsel in each of his fair trial claims, and we decline to address those claims here, we likewise
       decline to address whether the errors rise to the level of plain error.

¶ 31                     B. Failure To Give Jury Instruction on Prior Convictions
¶ 32       Defendant next claims he was denied a fair trial when the trial court failed to instruct the
       jury that Jashua’s prior convictions of home invasion and armed robbery could be used to
       assess his credibility. Illinois Pattern Jury Instructions, Criminal, No. 3.12 (4th ed. 2000)
       (hereinafter, IPI Criminal 4th No. 3.12) states, “[e]vidence that a witness has been convicted of
       an offense may be considered by you only as it may affect the believability of the witness.” In
       addition, the committee note to IPI Criminal 4th No. 3.12 states, “[t]his instruction should be
       given only when there has been impeachment of a witness by proof of a prior conviction.” IPI
       Criminal 4th No. 3.12, Committee Note. Defendant claims this instruction should have been
       given because Jashua testified he had two prior felony convictions and his credibility was of
       primary importance because he was the only occurrence witness. He argues the jury should
       have been instructed that it could use those prior convictions to assess Jashua’s credibility.


                                                    -6-
¶ 33       Again, defendant has forfeited review of this issue by failing to properly preserve it for
       appellate review. Defendant did not object during the trial court proceedings and, therefore,
       according to Enoch, he has forfeited review. See Enoch, 122 Ill. 2d at 186.
¶ 34       Generally, the trial court is under no obligation to give instructions not tendered. People v.
       Barrow, 133 Ill. 2d 226, 266 (1989). In Barrow, our supreme court found no reversible error
       for failing to give the jury Illinois Pattern Jury Instructions, Criminal, No. 3.12 (2d ed. 1981).
       Barrow, 133 Ill. 2d at 267. The court found defendant had forfeited the issue, but it also found
       no error despite the fact the prosecutor, the trial judge, and defense counsel had told the jury it
       should judge the credibility of the State’s witness, a convicted felon, by the same standard as
       any other witness. However, counsel also reminded the jury the witness had been convicted
       and argued he should not be believed. Barrow, 133 Ill. 2d at 267.
¶ 35       The committee notes do not indicate IPI Criminal 4th No. 3.12 is a mandatory instruction.
       It would have been up to defendant to tender the instruction if he sought to undermine Jashua’s
       credibility. He failed to do so.
¶ 36       Again, as an alternative argument, defendant claims his attorney rendered ineffective
       assistance of counsel by failing to tender IPI Criminal 4th No. 3.12. Like the marital-privilege
       issue, defense counsel may have had a reason for not tendering the instruction. Counsel could
       have reasonably decided to allow the jury to consider Jashua’s convictions of home invasion
       and armed robbery to demonstrate his violent tendencies, suggesting he, not defendant, was the
       aggressor. For this reason, we find the issue of ineffective assistance of counsel is better left to
       postconviction challenges brought pursuant to the Post-Conviction Hearing Act (Act) (725
       ILCS 5/122-1 et seq. (West 2012)), where a better and more complete record can be made. See
       Kunze, 193 Ill. App. 3d at 726. Because the answers to the questions pertinent to defendant’s
       claim, such as why defense counsel did not tender the instruction, are currently de hors the
       record, we decline to consider them on direct appeal. Instead, defendant may raise the claims in
       a petition under the Act. See Durgan, 346 Ill. App. 3d at 1143.

¶ 37                                    C. State’s Closing Argument
¶ 38       Defendant contends the prosecutor improperly vouched for the credibility of Jashua and
       Dawnette, which deprived him of a fair trial when the State’s case centered solely on the
       witnesses’ credibility. The prosecutor stated in his closing argument both witnesses were
       credible because they cooperated with the police. Defendant also claims the prosecutor
       improperly implied Dawnette feared a violent confrontation would occur if she went home and
       found defendant there. Defendant failed to pose any objection during the argument and
       likewise failed to raise the contentions of error in a posttrial motion. Therefore, defendant has
       forfeited this argument for appellate review as well. See Enoch, 122 Ill. 2d at 186.
¶ 39       Prosecutors are given wide latitude in closing arguments. People v. Wheeler, 226 Ill. 2d 92,
       123 (2007). If no objection was made when the prosecutor vouched for the credibility of the
       State’s witnesses, it will constitute plain error only if the comments were so inflammatory as to
       deny the defendant a fair trial or so flagrant as to threaten deterioration of the judicial process.
       People v. Boling, 2014 IL App (4th) 120634, ¶ 126. Here, defendant challenges the
       prosecutor’s comment to the jury that Jashua was cooperative with the police, “which is how
       you would expect the victim of a crime like this to act and corroborates his testimony.”
       Defendant also challenges the prosecutor’s comment that Dawnette was cooperative, “which
       corroborates her testimony and bolsters her credibility.”

                                                    -7-
¶ 40       Defendant claims counsel’s failure to object to the prosecutor’s improper bolstering of the
       witnesses’ credibility constitutes ineffective assistance of counsel. Again, we are unable to
       determine why counsel did not object. Was counsel’s inaction based on a strategic decision?
       Counsel could have reasonably believed raising multiple objections during the prosecutor’s
       closing argument would have unnecessarily risked offending the jury. The prosecutor’s
       comments, seemingly vouching for the witnesses’ credibility, may have seemed harmless to
       defense counsel in light of his purported trial strategy of conceding a lesser included offense.
       Again, we do not have enough information to make this determination on the record before us.
       See People v. Brothers, 2015 IL App (4th) 130644, ¶ 140 (“This court has held that ‘[c]laims
       of ineffective assistance of counsel are usually reserved for postconviction proceedings where
       a trial court can conduct an evidentiary hearing, hear defense counsel’s reasons for any
       allegations of inadequate representation, and develop a complete record regarding the claim
       and where attorney-client privilege no longer applies.’ [Citation.]” (quoting People v. Weeks,
       393 Ill. App. 3d 1004, 1011 (2009))).

¶ 41                                           D. Krankel Inquiry
¶ 42        Defendant claims the trial court did not adequately inquire into his pro se allegations of
       ineffective assistance of counsel. In particular, defendant argues the trial court did not inquire
       into the ARDC complaint defendant had filed relating to counsel’s representation. The law
       requires a trial court to conduct some type of inquiry into a defendant’s pro se claim of
       ineffective assistance of counsel. People v. Moore, 207 Ill. 2d 68, 78 (2003). Thus, the concern
       is “ ‘whether the trial court conducted an adequate inquiry’ into the allegations.” People v.
       Peacock, 359 Ill. App. 3d 326, 339 (2005) (quoting Moore, 207 Ill. 2d at 78).
¶ 43        On August 25, 2013, approximately 10 days after defendant’s jury trial, defendant filed a
       handwritten letter, stating he was not happy with counsel’s representation. On August 29,
       2013, defendant filed a handwritten “motion for ineffective counseling.” The trial court, the
       Honorable Scott B. Diamond presiding, filed a letter in response addressed to defendant,
       indicating defendant’s filings had “trigger[ed] a ‘Krankel’ hearing.” On October 10, 2013, the
       trial court, the Honorable Timothy J. Steadman presiding, conducted a Krankel hearing. At the
       hearing, the court asked defendant to explain his allegations “one at a time.” After defendant
       mentioned each of his complaints, the court addressed defendant’s counsel and asked him to
       respond. After considering defendant’s and counsel’s arguments, the court denied defendant’s
       motion.
¶ 44        In January 2014, Judge Steadman conducted a hearing on counsel’s motion to reconsider
       defendant’s sentence. Prior to beginning the hearing, counsel informed the court that defendant
       had filed an ARDC complaint against him. The court asked defendant if he wanted “an
       attorney to represent [him] on this motion to reduce sentence.” Defendant responded: “No, I’m
       fine with him.”
¶ 45        In this case, the trial court satisfied the inquiry requirement set forth in Moore. The court
       gave defendant ample opportunity to explain each of his allegations. The court questioned
       defendant and trial counsel and, therefore, adequately inquired into and considered defendant’s
       allegations stated in his filings with the court. Cf. Peacock, 359 Ill. App. 3d at 339-40.




                                                   -8-
¶ 46                                             E. Sentence
¶ 47       Defendant contends his 15-year sentence is excessive given (1) the State had previously
       offered him a 4-year plea agreement, (2) the circumstances of the case favored a lesser
       sentence, and (3) defendant was gainfully employed and supporting his child and his wife’s
       three children at the time of the offense.
¶ 48       First, the record does not contain any evidence of the State’s initial plea offer. Defendant
       indicated at the Krankel hearing the State had offered him a four-year plea deal, but his
       statement is not corroborated anywhere in the record. Thus, we will not rely on that basis as a
       ground for finding his sentence excessive. See People v. Parsons, 284 Ill. App. 3d 1049, 1064
       (1996) (sentencing court did not err by sentencing the defendant to 15 years after the State had
       proposed a plea deal of 6 to 10 years). The State may have tried to induce defendant to enter
       into an early plea agreement with the lure of a lesser sentence than typically warranted, but
       such an offer has no effect on an argument challenging a greater sentence. Parsons, 284 Ill.
       App. 3d at 1064 (“Moreover, there is nothing inherently unconstitutional in increasing a
       sentence after trial. Such an increase need not connote the imposition of a penalty because the
       defendant elected to proceed to trial, but, rather, the disparity may simply reflect an
       inducement given to a defendant to plea bargain in exchange for a sentence less than that which
       is ordinarily warranted. That, by itself, is not unlawful.”).
¶ 49       Defendant also contends the trial court failed to consider the factual circumstances of the
       offense and the fact defendant was providing for his family. When addressing an
       excessive-sentence claim, this court has explained its role in reviewing a defendant’s sentence
       as follows:
                    “A trial court’s sentencing determination must be based on the particular
               circumstances of each case, including factors such as the defendant’s credibility,
               demeanor, general moral character, mentality, social environment, habits, and age.
               [Citations.] Generally, the trial court is in a better position than a court of review to
               determine an appropriate sentence based upon the particular facts and circumstances of
               each individual case. [Citation.] Thus, the trial court is the proper forum for the
               determination of a defendant’s sentence, and the trial court’s decisions in regard to
               sentencing are entitled to great deference and weight. [Citation.] Absent an abuse of
               discretion by the trial court, a sentence may not be altered upon review. [Citation.] If
               the sentence imposed is within the statutory range, it will not be deemed excessive
               unless it is greatly at variance with the spirit and purpose of the law or is manifestly
               disproportionate to the nature of the offense.” (Internal quotation marks omitted.)
               People v. Price, 2011 IL App (4th) 100311, ¶ 36.
¶ 50       Defendant, based on his criminal record, was to be sentenced as a Class X offender. The
       State had recommended a sentence of 20 years, while defendant’s attorney recommended a
       sentence of 6 years. The court considered defendant’s “very poor prior record of prior criminal
       convictions, at least three residential burglaries, one as a juvenile, two as an adult, prior acts of
       violence and aggravated battery, felony domestic battery, misdemeanor domestic battery, at
       least three resisting a peace officer convictions, and then other convictions like escape and the
       cannabis conviction referred to by counsel.” Additionally, the court considered defendant had
       committed this offense while on parole, an “extremely serious situation.” The court found
       defendant was “a person who the public has to be protected from.”


                                                     -9-
¶ 51       Defendant’s sentence falls within the applicable statutory guidelines. Sentencing for a
       Class X offender is 6 to 30 years in prison. 730 ILCS 5/5-4.5-25(a) (West 2012). The trial
       court’s imposition of a sentence of 15 years falls squarely within the time prescribed. Given the
       relevant factors and considerations, we conclude the trial court did not abuse its discretion in
       sentencing defendant.

¶ 52                                       III. CONCLUSION
¶ 53      For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
       award the State its $75 statutory assessment against defendant as costs of this appeal.

¶ 54      Affirmed.




                                                  - 10 -